ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                 )
                                            )
John C. Grimberg Co., Inc.                  )      ASBCA No. 59954
                                            )
Under Contract No. N40080-10-D-0492         )

APPEARANCES FOR THE APPELLANT:                     Jennifer R. Budd, Esq.
                                                   Lane F. Kelman, Esq.
                                                    Cohen Seglias Pallas Greenhall
                                                    & Furman PC

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Matthew D. Bordelon, Esq.
                                                    Senior Trial Attorney

              OPINION BY ADMINISTRATIVE JUDGE O'CONNELL

      It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' Joint Stipulation of Judgment Pursuant to Settlement Agreement, that the appeal
is sustained. In the nature of a consent judgment, the Board makes a monetary award to
appellant in the amount of $256,000. This amount is inclusive of interest. No further
interest shall be paid.

      Dated: 30 March 2017


                                                 MICHAEL N. O'CONNELL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                        I concur




                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals
        I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA No. 59954, Appeal of John C. Grimberg Co.,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2